 1   Mark L. Smith (#14762)
     Jacob L. Fonnesbeck (#11961)
 2   SMITH WASHBURN, LLP
     6871 Eastern Avenue., Suite 101
 3   Las Vegas, NV 89119
     Telephone: (725) 666-8700
 4   Facsimile: (725) 666-8710
     msmith@smithwashburn.com
 5   jfonnesbeck@smithwashburn.com
 6   Attorneys for Reflex Media, Inc. and
     Clover8 Investments PTE. LTD.
 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                                         DISTRICT OF NEVADA

10    REFLEX MEDIA            INC.,    a    Nevada Case No. 2:18-cv-01476-APG-EJY
      Corporation, et al.,
11                                                   JOINT STIPULATION AND [PROPOSED]
             Plaintiffs,                             ORDER TO STAY DISCOVERY
12                                                   PENDING THE COURT’S DECISION ON
      v.                                             DEFENDANTS’ MOTION TO DISMISS
13
      RICHMEETBEAUTIFUL              HOLDING (First Request)
14    LTD., a Maltese corporation d/b/a
      RichMeetBeautiful.com, et al.,
15
             Defendants.
16

17          Plaintiffs Reflex Media, Inc. (“Reflex”) and Clover8 Investments PTE. LTD. (“Clover8,”
18   and together with Reflex, “RMI”), and Defendants RichMeetBeautiful Holding LTD., d/b/a
19   RichMeetBeautiful.com (“RichMeetBeautiful”); Digisec Media Limited (“Digisec”), and Sigurd
20   Vedal’s (Vedal, and together with RichMeetBeautiful and Digisec, the “RMB Defendants”), by
21   and through their respective counsel of record, hereby respectfully stipulate to stay all discovery
22   in this action pending the Court’s decision on the RMB Defendants’ Motion to Dismiss Amended
23   Complaint (ECF No. 37), as set forth below:
24          WHEREAS, on June 20, 2019, the RMB Defendants filed their Motion to Dismiss
25   Amended Complaint (ECF No. 37) (“Motion to Dismiss”), which has not yet been decided or set
26   for hearing by this Court.
27

28
                                   JOINT STIPULATION AND [PROPOSED] ORDER TO STAY DISCOVERY
                                  PENDING COURT’S DECISION ON DEFENDANTS’ MOTION TO DISMISS
                                                      CASE NO. 2:18-CV-01476-APG-EJY, PAGE 1
 1          WHEREAS the pending Motion to Dismiss includes issues of personal jurisdiction that,

 2   once resolved, could require serial rather than simultaneous discovery exchanges on all parties.

 3   In the context of a pending motion to dismiss for lack of personal jurisdiction, “courts are more

 4   inclined to stay discovery because it presents a critical preliminary question.” Hologram USA,

 5   Inc. v. Pulse Evolution Corp., No. 2:14-CV-00772-GMN, 2015 WL 1600768, at *1 (D. Nev. Apr.

 6   8, 2015) (quotations and citations omitted).

 7          WHEREAS to avoid potentially inefficient discovery, the parties have met and conferred

 8   and agree that a stay of discovery pending the Court’s decision on RMB Defendants’ Motion to
 9   Dismiss Amended Complaint is appropriate and will conserve Judicial and party resources. Once
10   the Motion to Dismiss is resolved, the parties will meet and confer and submit a Joint Proposed
11   Discovery Plan.

12          WHEREAS this is the first stipulation to stay discovery.

13          THEREFORE, THE PARTIES HEREBY STIPULATE AND PROPOSE THE

14   FOLLOWING ORDER:

15          All discovery in this action shall be stayed pending the Court’s decision on the RMB

16   Defendants’ Motion to Dismiss Amended Complaint (ECF No. 37).

17   Once the Motion to Dismiss is resolved, the parties will meet and confer and submit a Joint

18   Proposed Discovery Plan. Respectfully submitted,

19   DATED: March 6, 2020                                SMITH WASHBURN, LLP
20                                                             /s/ Mark L. Smith
                                                         Mark L. Smith
21                                                       6871 Eastern Avenue., Suite 101
                                                         Las Vegas, NV 89119
22                                                       Telephone: (725) 666-8701
                                                         Facsimile: (725) 666-8710
23                                                       msmith@smithwashburn.com
24

25   ///

26   ///

27

28
                                 JOINT STIPULATION AND [PROPOSED] ORDER TO STAY DISCOVERY
                                PENDING COURT’S DECISION ON DEFENDANTS’ MOTION TO DISMISS
                                                    CASE NO. 2:18-CV-01476-APG-EJY, PAGE 2
     DATED: March 6, 2020                        LEWIS ROCA ROTHGERBER CHRISTIE LLP
 1
                                                       /s/ Meng Zhong
 2                                               Michael J. McCue
                                                 Meng Zhong
 3
                                                 3993 Howard Hughes Pkwy., Suite 600
 4                                               Las Vegas, NV 89169
                                                 Telephone: (702) 949-8200
 5                                               mmccue@lrrc.com
                                                 mzhong@lrrc.com
 6

 7                                               Attorneys for Defendants Richmeetbeautiful
                                                 Holding Ltd. Dba RichMeetBeautiful.com,
 8
                                                 Digisec Media Limited, and Sigurd Vedal
 9

10
     IT IS SO ORDERED.
11

12
     ___________________________________
13   ELAYNA J. YOUCHAH,
14   UNITED STATES MAGISTRATE JUDGE

15

16
     DATED: March 9, 2020
17

18

19

20

21

22

23

24

25

26

27

28
                             JOINT STIPULATION AND [PROPOSED] ORDER TO STAY DISCOVERY
                            PENDING COURT’S DECISION ON DEFENDANTS’ MOTION TO DISMISS
                                                CASE NO. 2:18-CV-01476-APG-EJY, PAGE 3
